UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2332



JANICE C. INGLE,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.  Carl Horn, III,
Magistrate Judge. (CA-03-7)


Submitted:   April 30, 2004            Decided:   September 24, 2004


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hugh A. Blackwell, MITCHELL, BLACKWELL & MITCHELL, P.A., Valdese,
North Carolina, for Appellant.     Robert J. Conrad, Jr., United
States Attorney, Paul B. Taylor, Assistant United States Attorney,
Robert J. Triba, Chief Regional Counsel, Christopher A. Michaels,
Assistant Regional Counsel, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Janice C. Ingle appeals the magistrate judge’s decision*

upholding   the   decision   of   the   Commissioner   to   deny   Ingle’s

application for disability insurance benefits.         We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.               See Ingle v.

Barnhart, No. CA-03-7 (W.D.N.C. filed Aug. 19, 2003; entered

Aug. 20, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge.

                                  - 2 -